Bond, J.
This cause, on appeal from the district court, having been submitted by the proctors on each side upon their briefs filed herein for the consideration and judgment of the circuit court, we are of opinion that the decision of the district court should be affirmed; and the reasons submitted in the district court in support of its judgment, in its opinion filed in the cause, are so well considered and ample to sustain its judgment, (hat no further opinion is required in the case, and a decree will be signed affirming that judgment.